DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 10/28/21. Claims 21-22 are added as per applicant’s amendment dated 10/28/21. In view of the amendment, rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn. In view of the amendment to claim 1, rejection of  claims 1-2, 4-13 and 16-19  under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 5,696,069 (‘069) and US 2014/0154200 (‘200) and rejection of claims 1-12 and 15-19 under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 5,696,069 (‘069) and US 2005/0164896 (‘896) are withdrawn the rejections are modified by combining with another reference.
Status of claims 
Claims 1-22 are pending in the application.
Claims 14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/21.
Claims 1-13, 15-19, and 21-22 are examined in the application.
Specification
The use of the term “Alkamuls PEG 16 CO”  which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
There is no compound by the name  “PEG 16 CO oleate “. See below.

    PNG
    media_image1.png
    171
    924
    media_image1.png
    Greyscale

	Applicants point out that “Alkamuls PEG 16 CO”  which is a trade name or a mark used in commerce,  which has  been noted in this application is also the owner of the mark, will file a substitute specification addressing the Examiner's remarks regarding the trademark usage.
The following rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The expression “about” for defining  fatty acid carbon atoms  in claims 6, 9 and 17 lacks clarity since  fatty acids have fixed carbon atoms. Deletion of “ about” is suggested to overcome the above rejection. 
Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. 
 Applicants argue  point out to MPEP 2173.05(b)(III) and argue that , this section instructs that, “In determining the range encompassed by the term ‘about’ , one must consider the context of the term as it is used in the specification and claims of the application and further argue that  the Examiner has not articulated why, supposedly, one of ordinary skill in the art would not understand what is claimed in light of the specification. 
In response to the above argument, claims 6, 9 and 17 are drawn defining  fatty acid carbon atoms and not drawn to weight percent of ingredients which defines a range with the expression “ about”.  Applicants are requested to name the  fatty acid which has “about  8 carbon atoms” and this can be 7.99 or 7.98. The same is true for “about  40 carbon atoms” in claim 6, which can be 39.99 carbon atoms or 39.98 carbon atoms.  There is no carbon atoms with 
The following rejection is maintained and this rejection is also applicable to new claims 21-22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 10 , 12 and 21-22  are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by U.S. Patent 5,696,069 (‘069).

Patent  teaches personal foaming cleaning compositions and discloses under example 5 avocado oil (0.8%) and this reads on a) which is one or more vegetable oil(s), in an amount of at least 0.3 pbw relative to the total weight of the composition “ and also discloses, lauryl hydroxy sultaine (0.7%)  and this reads on b) under at least one sultaine surfactant, and the amount is within “from about 1 pbw to about 40 pbw “ and this reads on claim 2 drawn to  first formula and the  amount is within the amount of claim 4, which is 0.1 to 10 pbw and this example also discloses PEG 20 sorbitan isostearate (0.9%) and this reads on  c)  at least 0.1 pbw, relative to the total weight of the composition, of a non-ionic thickener which is a polyether end capped by fatty acid esters and also  reads on claim 6 wherein the fatty acid is 16 carbon atoms and is within 8-40 carbon atoms and also discloses PEG 18 glyceryl oleate/cocoate (0.6%) and this reads on d)  at least 0.1 pbw, relative to the total weight of the composition, of a non-ionic 
All the ingredients claimed in claim 1 and dependent claims  are same to that disclosed in the patent, therefore the compostion is  transparent claimed in claim 1.  Regarding claims 21-22 specification at page 4, ll. 18-23 teaches:

    PNG
    media_image2.png
    132
    600
    media_image2.png
    Greyscale

PTO is not equipped to measure the light transmittance of example 5 of patent  5,696,069 (‘069). Therefore claims 21-22 are also anticipated by patent ‘069.

Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. 
Applicants argue :
“The current claims have been amended to recite that the
compositions are transparent. And as discussed in Applicant’s specification,
incorporating relatively high amounts of vegetable oils in cleansing personal care
compositions can be detrimental to the transparency of the compositions. See para. [0015]. In this respect, the currently claimed compositions overcome this deficiency.
In particular, as discussed in Applicant’s specification, by combining at least one
Sultaine surfactant, along with the claimed non-ionic thickener that is a polyether
end capped by fatty acid esters and the non-ionic solubilizer that is a mono- or poly- alkyl or alkenyl ester of an alkoxylated fatty acid, compositions having relatively high amounts of vegetable oil(s) along with having good transparency can be obtained. See, e.g.,paras. [0017] — [0019]; see a/so para. [0027] (“Surprisingly it has been found that the specific combination of a sultaine surfactant, specific thickener and specific solubilizer used... makes it possible to formulate relative high amounts of vegetable oils and to
achieve at the same time an acceptable compromise between the following attributes: viscosity of the composition, foaming properties and conditioning on target area, while maintaining transparency.”).
Turning now to Ito et al., nowhere in Ito et al. is there any disclosure or discussion
regarding compositions having the currently claimed transparency. Rather, Ito et al. relates to compositions having a specific surfactant — acyl taurate — as an essential ingredient. See, e.g., col. 2, Il. 42-55 “.
 In response to the above argument, examiner explained in detail how example 5 anticipates claim 1 and dependent claims. See below for example 5 of patent ‘069 (Ito et al).

    PNG
    media_image3.png
    689
    460
    media_image3.png
    Greyscale



Patent  teaches personal foaming cleaning compositions and discloses under example 5 avocado oil (0.8%) and this reads on a) which is one or more vegetable oil(s), in an amount of at lauryl hydroxy sultaine (0.7%)  and this reads on b) under at least one sultaine surfactant, and the amount is within “from about 1 pbw to about 40 pbw “ and this reads on claim 2 drawn to  first formula and the  amount is within the amount of claim 4, which is 0.1 to 10 pbw and this example also discloses PEG 20 sorbitan isostearate (0.9%) and this reads on  c)  at least 0.1 pbw, relative to the total weight of the composition, of a non-ionic thickener which is a polyether end capped by fatty acid esters and also  reads on claim 6 wherein the fatty acid is 16 carbon atoms and is within 8-40 carbon atoms and also discloses PEG 18 glyceryl oleate/cocoate (0.6%) and this reads on d)  at least 0.1 pbw, relative to the total weight of the composition, of a non-ionic solubilizer which is a mono- or poly- alkyl or alkenyl ester of an alkoxylated fatty acid, with said fatty acid being a saturated or unsaturated hydroxylated (C8-C22) fatty acid and reads on claims 7- 8. Ethoxylated soybean glycerides reads on conditioning agent of claim 10 and the weight ratio of oil to solubilizer is 1.33 and this is within the ratio range of claim 12.
	The use of the term “ comprising” permits the presence of other ingredients and does not preclude the presence of other ingredients, active or inactive, even in major amounts (patent ‘069 in example 5). Moleculon Research corp., v. CBS, Inc., 793 F. 2d 1261, 229 USPQ 805 (FED. Cir. 1986); In re Baxter, 656 F. 2d 679, 210 USPQ 795, 803 (CCPA 1981).
 The following new ground of rejections are necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-13, 16-19 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 5,696,069 (‘069) and US 2014/0154200 (‘200) and  US 2012/0021025 (‘025).
Regarding claim 9, patent ‘069 at col.6, ll. 9-11 teaches using low HLB ethoxylated glyceryl esters and also ethoxylated vegetable oils and at col.6, ll. 17-22 describes PEG 18 glyceryl oleate/cocoate and also PEG 15 glyceryl oleate. The fatty acid corresponding to oleate is oleic acid, this has 18 carbon atoms, and this is within 8- 40 Carbon atoms.
PEG 18 glyceryl oleate/cocoate  and this has 18 polyethylene glycol units but not the limitation of claim 5, wherein polyethylene glycol units are at least 50. 
Patent ‘069 as explained under example 5 does not exemplify the limitation of claim 9 and does not teach the limitations of claims 5, 11,  13, 16-19 and 21-22 and does not teach that the compositions are transparent. 
US ‘200 teaches guar hydroxypropyl trimethyl ammonium chloride in hair treatment compositions and example 14 exemplifies PEG-150 distearate and the  polyethylene glycol units are 150 and meets the limitation of claim 5, and the amount is 1 % and meets the limitation of claim 1 and also meets the limitation of claim 6, and example 14 has dimethicone emulsion and this reads on claim 11 for additional oil and reads on claim 19, wherein the oil is silicones. Polymer 1 reads on the claimed conditioning agent of claim 10 and reads on claim 18 for cationic conditioning agent. Polymer 1 is drawn to the cationic compound. Example 14 does not meet the limitation of claim 13, however examples 9-16 are drawn to shampoo shower-gel formulations wherein  the amount of sodium chloride in examples 11-12 is 0.5% and this is less than 3% claimed for having electrolytes in the composition.
Claim 1 recites that the compostion is transparent. 
 US ‘025 teaches  aqueous compostion suitable as shampoos (claimed cosmetic cleansing compositions)  and under abstract  teaches the compositions comprise an oil that provides interesting treatment to damaged hair ( abstract) and  at ¶ [0115] teaches the amount of amphoteric or zwitterionic surfactant as 0.1- 10%  and at ¶ [0113] describes amphoteric or zwitterionic surfactant and describes sultaine surfactant and cocamidopropyl hydroxysultaine (sultaine surfactant) at page 7, col.1, line 8 of ¶ [0113] and  page 7, col.2, ll. 16-17 and 21 for 

    PNG
    media_image4.png
    197
    435
    media_image4.png
    Greyscale

 The above paragraph explicitly teaches the compositions are transparent  (claim 1). “Transmittance of at least 90%” meets limitation of claim 20, of value greater than 85% and “Transmittance of at least 90%” meets limitation of claim 21, which is  “Transmittance equal to 90%” and “Transmittance of at least 95 %” meets limitation of claim 21, which is  “Transmittance  greater than  90%”. Table 1 and 2 drawn to examples use silicone micro emulsions.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the composition of  example 5  of patent ‘069 and substitute PEG 18 glyceryl oleate/cocoate with  PEG 15 glyceryl oleate  of patent ‘069  and adding the formulation of example 14 of US ‘200  which has silicone emulsions and substitute the silicone emulsions with silicone microemulsion of US ‘025 with the reasonable expectation of success that the modified  compositions not only cleanse the hair but also provide high conditioning efficiency to hair and the compositions are transparent in view of adding silicone .
Claims 1-13, 15-19 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 5,696,069 (‘069) and US 2005/0164896 (‘896) US 2012/0021025 (‘025).
Patent ‘069 as explained under 102 rejection under  example 5 does not exemplify the limitation of claim 9 and does not teach the limitations of claims 3, 11,  and 15-19. 
Regarding claim 9, patent at col.6, ll. 9-11 teaches using low HLB ethoxylated glyceryl esters and also ethoxylated vegetable oils and at col.6, ll. 17-22 describes PEG 18 glyceryl oleate/cocoate and also PEG 15 glyceryl oleate. The fatty acid corresponding to oleate is oleic Acid and this has 18 carbon atoms and this is within 8- 40 Carbon atoms of claim 9.
Patent ‘069 under example 5 exemplifies PEG 18 glyceryl oleate/cocoate  and this has 18 polyethylene glycol units but not the limitation of claim 5, wherein polyethylene glycol units are at least 50. 
 Patent ‘069 discloses, lauryl hydroxy sultaine (0.7%) but not the limitation of claim 3 and also claim 15 drawn to “ sultaine surfactant.
Patent ‘069 as explained under 102 rejection under  example 5 does not exemplify the limitation of claim 9 and does not teach the limitations of claims 3, 11,13,15-19 and 21-22. 
However, US ‘596 teaches mild viscous cleansing compositions and with versatile compatibility and enhanced conditioning and at ¶ [0018] teaches from about 2 to about 7 % of a hydroxy sultaine surfactant and at ¶¶ [0034-0035] teaches:

    PNG
    media_image5.png
    317
    363
    media_image5.png
    Greyscale

US ‘596  under table 1A teaches:

    PNG
    media_image6.png
    363
    439
    media_image6.png
    Greyscale






    PNG
    media_image7.png
    258
    283
    media_image7.png
    Greyscale
 
Cocoamidopropyl hydroxy sultaine  in example 1A reads on  claim 1 1) under sultaine surfactant , reads on claim 2 second formula wherein m is 3,  R1 is  unsubstituted alkyl group having 11 carbon atoms and R2 and R3 are alkyl group having 1 carbon atom and reads on claim 3, wherein R1 is residue of  a fatty acid and R2 and R3 are alkyl group having 1 carbon atom and reads on claim 15, wherein R2 and R3 are methyl groups and the amount  4% is within “from about 1 pbw to about 40 pbw “and the  amount is within the amount of claim 4, which is 0.1 to 10 pbw. Example 1A exemplifies PEG-150 distearate and the  polyethylene glycol units are 150 and meets the limitation of claim 5, and the amount is 0.3 % and meets the limitation of claim1 and also meets the limitation of claim 6, and example 1A has silicone micro emulsion and this reads on claim 11 for additional oil and reads on claim 19, wherein the oil is silicones. Polyquaternium JR reads on the claimed conditioning agent of claim 10 and reads on claim 18 for cationic conditioning agent. 
US ‘025 teaches  aqueous compostion suitable as shampoos (claimed cosmetic cleansing compositions)  and under abstract  teaches the compositions comprise an oil that provides interesting treatment to damaged hair ( abstract) and  at ¶ [0115] teaches the amount of 

    PNG
    media_image4.png
    197
    435
    media_image4.png
    Greyscale

 The above paragraph explicitly teaches the compositions are transparent  (claim 1). “Transmittance of at least 90%” meets limitation of claim 20, of value greater than 85% and “Transmittance of at least 90%” meets limitation of claim 21, which is  “Transmittance equal to 90%” and “Transmittance of at least 95 %” meets limitation of claim 21, which is  “Transmittance  greater than  90%”. Table 1 and 2 drawn to examples use silicone micro emulsions.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the composition of  example 5  of patent ‘069 and substitute PEG 18 glyceryl oleate/cocoate with  PEG 15 glyceryl oleate  of patent ‘069  and adding the formulation of example 1A which has Cocoamidopropyl hydroxy sultaine  and silicone micro emulsions of US ‘896 with the reasonable expectation of success that the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619